 

Exhibit 10.8

 

Registration Rights Agreement

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
effective as of April 17, 2015, between Content Checked Holdings, Inc. (f/k/a
Vesta International Corp.), a Nevada corporation (the “Company”), the persons
who have executed omnibus or counterpart signature page(s) hereto (each, a
“Purchaser” and collectively, the “Purchasers,” which terms, for avoidance of
doubt, include all persons who purchased Secured Bridge Notes and the Unsecured
Bridge Notes (each as defined below) and/or Common Shares (as defined below)).

 

RECITALS:

 

WHEREAS, Content Checked Inc., a Wyoming corporation (the “Content Checked”),
has offered and sold in compliance with Rule 506 of Regulation D promulgated
under the Securities Act of 1933, as amended (the “Securities Act”), to
accredited investors in a private placement offering (the “Secured Note
Offering”), Content Checked’s 5% Secured Convertible Promissory Notes with a
term of six (6) months (the “Secured Bridge Notes”), pursuant to that certain
Securities Purchase Agreements entered into by and between Content Checked and
buyer of the Bridge Notes set forth on the signature pages affixed thereto (the
“Secured Bridge Purchase Agreement”); and

 

WHEREAS, Content Checked has offered and sold in compliance with Rule 506 of
Regulation D promulgated under the Securities Act to accredited investors in a
private placement offering (the “Unsecured Note Offering”), Content Checked’s 5%
unsecured Convertible Promissory Notes with a maturity date of December 31,
20141 (the “Unsecured Bridge Notes”), pursuant to that certain Securities
Purchase Agreements entered into by and between Content Checked and buyer of the
Unsecured Bridge Notes set forth on the signature pages affixed thereto (the
“Unsecured Bridge Purchase Agreement”); and

 

WHEREAS, the Company has offered and sold in compliance with Rule 506 of
Regulation D promulgated under the Securities Act to accredited investors in a
private placement offering (the “PIPE”) its shares of Common Stock (the “Common
Shares”), pursuant to those certain Subscription Agreements entered into by and
among the Company and subscribers for the Common Shares set forth on the
signature pages affixed thereto (collectively, the “PIPE Subscription
Agreement”); and

 

WHEREAS, in connection with the consummation of the PIPE and the merger of the
Company’s wholly-owned subsidiary with and into Content Checked (the “Merger”),
all of the Secured Bridge Notes and the Unsecured Bridge Notes shall
automatically convert into Common Shares pursuant to the terms thereof; and

 

WHEREAS, the Company has agreed to enter into a registration rights agreement
with each of the Purchasers in the PIPE who purchased the Common Shares; and

 

WHEREAS, in connection with the Secured Note Offering and the Unsecured Note
Offering, Content Checked agreed to cause the Company to enter into a
registration rights agreement with each of the Purchasers who purchased the
Secured Bridge Notes or the Unsecured Bridge Notes granting such Purchasers
registration rights with respect to the shares of Common Stock issued to such
Purchasers upon the conversion of the Secured Bridge Notes and the Unsecured
Bridge Notes upon substantially the same terms as the registration rights
granted to, the Purchasers of Common Shares in the PIPE; and

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:

 

1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:

 

“Approved Market” means the OTC Markets Group, the OTCBB, the Nasdaq Stock
Market, the New York

 



 

 

1 Provided that in the event the Merger (as defined above) is not consummated on
or before December 31, 2014, such maturity date shall be automatically extended
to March 31, 2015 or Aril 30, 2014 (as applicable), without any action or
consent of the holder.

 



 

 

 



Stock Exchange or the NYSE Amex.

 

“Blackout Period” means, with respect to a registration, a period during which
the Company, in the good faith judgment of its board of directors, determines
(because of the existence of, or in anticipation of, any acquisition, financing
activity, or other transaction involving the Company, or the unavailability for
reasons beyond the Company’s control of any required financial statements,
disclosure of information which is in its best interest not to publicly
disclose, or any other event or condition of similar significance to the
Company) that the registration and distribution of the Registrable Securities to
be covered by such registration statement, if any, would be seriously
detrimental to the Company and its stockholders, in each case commencing on the
day immediately after the Company notifies the Holders that they are required,
because of the determination described above, to suspend offers and sales of
Registrable Securities and ending on the earlier of (1) the date upon which the
material non-public information resulting in the Blackout Period is disclosed to
the public or ceases to be material and (2) such time as the Company notifies
the selling Holders that sales pursuant to such Registration Statement or a new
or amended Registration Statement may resume.

 

“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which banks in the State of New York are required or authorized to
close.

 

“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Common Shares” means the shares of Common Stock issued to the Purchasers
pursuant to the PIPE Subscription Agreement, the shares of Common Stock issued
to the Purchasers upon conversion of the Secured Bridge Notes into Common
Shares, the shares of Common Stock issued to the Purchasers upon conversion of
the Unsecured Bridge Notes into Common Shares and any shares of Common Stock
issued or issuable with respect to such shares upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
foregoing.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any stock dividend or stock split, the
issuance of any distribution or the reclassification, readjustment,
recapitalization or other such modification of the capital structure of the
Company; and (ii) any other corporation, now or hereafter organized under the
laws of any state or other governmental authority, with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, if immediately after such merger, consolidation,
reorganization or sale, the Company or the stockholders of the Company own
equity securities having in the aggregate more than 50% of the total voting
power of such other corporation.

 

“Effective Date” means the date of the final closing of the PIPE.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.

 

“Holder” means each Purchaser or any of such Purchaser’s respective successors
and Permitted Assignees who acquire rights in accordance with this Agreement
with respect to any Registrable Securities directly or indirectly from a
Purchaser or from any Permitted Assignee.

 

“Majority Holders” means, at any time, Holders of a majority of the Registrable
Securities then outstanding.

 

2

 

 

“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.

 

“Piggyback Registration” means, in any registration of Common Stock referenced
in Section 3(b), the right of each Holder to include the Registrable Securities
of such Holder in such registration.

 

The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registrable Securities” means (a) the Common Shares and (b) other than any
shares to be issued to Kristian Finstad, shares of the Company’s common stock
issued to the shareholders of Content Checked, pursuant to a certain Merger
Agreement to be entered into among the Company, Content Checked Acquisition
Corp., a Wyoming corporation, Content Checked, and the other parties thereto,
but excluding any otherwise Registrable Securities that (i) have been sold or
otherwise transferred other than to a Permitted Assignee, (ii) may be sold under
the Securities Act without volume limitations either pursuant to Rule 144 of the
Securities Act or otherwise, or (iii) are at the time subject to an effective
registration statement under the Securities Act.

 

“Registration Default Period” means the period during which any Registration
Event occurs and is continuing.

 

“Registration Effectiveness Date” means the date that is one hundred and eighty
(180) calendar days after the Registration Statement is first filed with the
Commission.

 

“Registration Event” means the occurrence of any of the following events:

 

(a) the Company fails to file with the Commission the Registration Statement on
or before the Registration Filing Date;

 

(b) the Registration Statement is not declared effective by the Commission on or
before the Registration Effectiveness Date;

 

(c) after the SEC Effective Date, the Registration Statement ceases for any
reason to remain continuously effective or the Holders are otherwise not
permitted to utilize the prospectus therein to resell the Registrable
Securities, for more than thirty (30) consecutive calendar days, except as
excused pursuant to Section 3(a) and except during any Blackout Period; or

 

(d) the Registrable Securities, if issued, are not listed or included for
quotation on an Approved Market, or trading of the Common Stock is suspended or
halted on the Approved Market, which at the time constitutes the principal
market for the Common Stock, for more than three (3) full, consecutive Trading
Days; provided, however, a Registration Event shall not be deemed to occur if
all or substantially all trading in equity securities (including the Common
Stock) of the Company is suspended or halted on the Approved Market for any
length of time.

 

“Registration Filing Date” means the later to occur of the date that is ninety
(90) calendar days after the Effective Date.

 

“Registration Statement” means the registration statement that the Company is
required to file pursuant to Section 3(a) of this Agreement to register the
Registrable Securities.

 

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

3

 

 

“Rule 415” means Rule 415 promulgated by the Commission under the Securities
Act, as such rule may be amended or supplemented from time to time, or any
similar successor rule that may be promulgated by the Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.

 

“SEC Effective Date” means the date the Registration Statement is declared
effective by the Commission.

 

“Trading Day” means any day on which such national securities exchange, the OTC
Markets Group or such other securities market or quotation system, which at the
time constitutes the principal securities market for the Common Stock, is open
for general trading of securities.

 

Capitalized terms used herein without definition have the meanings ascribed to
them in the Bridge Purchase Agreement or the PIPE Subscription Agreement, as the
case may be.

 

2. Term. This Agreement shall terminate with respect to each Holder on the
earlier of: (i) the date that is the later of (x) one year from the SEC
Effective Date and (y) the date on which all Registrable Securities held by such
Holder are transferred other than to a Permitted Transferee or may be sold under
Rule 144 without volume limitations during any ninety (90) day period; or (ii)
the date otherwise terminated as provided herein.

 

3. Registration.

 

(a) Registration on Form S-1. The Company shall file with the Commission a
Registration Statement on Form S-1, or any other form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the resale by the Holders of all of the Registrable
Securities, and the Company shall (i) use its commercially reasonable efforts to
make the initial filing of the Registration Statement no later than the
Registration Filing Date, (ii) use its commercially reasonable efforts to cause
such Registration Statement to be declared effective no later than the
Registration Effectiveness Date and (iii) use its commercially reasonable
efforts to keep such Registration Statement effective for a period of one (1)
year or for such shorter period ending on the earlier to occur of (i) the sale
of all Registrable Securities and (ii) the availability of Rule 144 for the
Holder to sell all of the Registrable Securities without volume limitations
within a 90 day period (the “Effectiveness Period”); provided, however, that the
Company shall not be obligated to effect any such registration, qualification or
compliance pursuant to this Section, or keep such registration effective
pursuant to the terms hereunder, in any particular jurisdiction in which the
Company would be required to qualify to do business as a foreign corporation or
as a dealer in securities under the securities laws of such jurisdiction or to
execute a general consent to service of process in effecting such registration,
qualification or compliance, in each case where it has not already done so.
Notwithstanding the foregoing, in the event that the Commission should limit the
number of Registrable Securities that may be sold pursuant to the Registration
Statement, the Company may remove from the Registration Statement such number of
Registrable Securities as specified by the Commission (the “Cut Back Shares”) on
behalf of all of the holders of Registrable Securities on the following basis:
first any Bridge Brokers’ Shares and PIPE Broker’s Shares shall be excluded from
the Registration Statement on a pro rata basis, and then if additional
Registrable Securities must be excluded, on behalf of all other holders of
Registrable Securities on a pro rata basis. In such event, the Company shall
give the Holders prompt notice of the number of Registrable Securities excluded
therefrom. No partial liquidated damages (such as set forth in Section 3(d))
shall accrue to any Cut Back Shares.

 

(b) Piggyback Registration. Piggyback Registration rights shall apply to any
Registrable Securities that are removed from the Registration Statement as a
result of a requirement by the Commission. If, after the SEC Effective Date, the
Company shall determine to register for sale for cash any of its Common Stock,
for its own account or for the account of others (other than the Holders), other
than (x) a registration relating solely to employee benefit plans or securities
issued or issuable to employees, directors, consultants (to the extent the
securities owned or to be owned by such consultants could be registered on Form
S-8) or any of their Family Members (including a registration on Form S-8), (y)
a registration relating solely to a Securities Act Rule 145 transaction or a
registration on Form S-4 in connection with a merger, acquisition, divestiture,
reorganization or similar event, or (z) a transaction relating solely to the
sale of debt or convertible debt instruments, then the Company shall promptly
give to each Holder written notice thereof (the “Registration Rights Notice”)
(and in no event shall such notice be given less than ten (10) calendar days
prior to the filing of such registration statement), and shall, subject to
Section 3(c), include as a Piggyback Registration all of the Registrable
Securities specified in a written request delivered by the Holder thereof within
seven (7) calendar days after delivery to the Holder of such written notice from
the Company. However, the Company may, without the consent of such Holders,
withdraw such registration statement prior to its becoming effective if the
Company or such other selling stockholders have elected to abandon the proposal
to register the securities proposed to be registered thereby.

 

4

 

 

(c) Underwriting. If a Piggyback Registration is for a registered public
offering that is to be made by an underwriting, the Company shall so advise the
Holders as part of the Registration Rights Notice. In that event, the right of
any Holder to Piggyback Registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to sell any of their Registrable Securities through such
underwriting shall (together with the Company and any other stockholders of the
Company selling their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter selected for such
underwriting by the Company or such other selling stockholders, as applicable.
Notwithstanding any other provision of this Section 3(c), if the underwriter or
the Company determines that marketing factors require a limitation on the number
of shares of Common Stock or the amount of other securities to be underwritten,
the underwriter may exclude some or all Registrable Securities from such
registration and underwriting. The Company shall so advise all Holders (except
those Holders who failed to timely elect to include their Registrable Securities
through such underwriting or have indicated to the Company their decision not to
do so), and indicate to each such Holder the number of shares of Registrable
Securities that may be included in the registration and underwriting, if any.
The number of shares of Registrable Securities to be included in such
registration and underwriting shall be allocated among such Holders as follows:

 

(i) If the Piggyback Registration was initiated by the Company, the number of
shares that may be included in the registration and underwriting shall be
allocated first to the Company and then, subject to obligations and commitments
existing as of the date hereof, to all persons exercising piggyback registration
rights (including the Holders) who have requested to sell in the registration on
a pro rata basis according to the number of shares requested to be included
therein; and

 

(ii) If the Piggyback Registration was initiated by the exercise of demand
registration rights by a stockholder or stockholders of the Company, then the
number of shares that may be included in the registration and underwriting shall
be allocated first to such selling stockholders who exercised such demand to the
extent of their demand registration rights, and then, subject to obligations and
commitments existing as of the date hereof, to the Company and then, subject to
obligations and commitments existing as of the date hereof, to all persons
exercising piggyback registration rights (including the Holders) who have
requested to sell in the registration on a pro rata basis according to the
number of shares requested to be included therein.

 

No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw such Holder’s Registrable Securities therefrom by delivering a
written notice to the Company and the underwriter. The Registrable Securities so
withdrawn from such underwriting shall also be withdrawn from such registration;
provided, however, that, if by the withdrawal of such Registrable Securities, a
greater number of Registrable Securities held by other Holders may be included
in such registration (up to the maximum of any limitation imposed by the
underwriters), then the Company shall offer to all Holders who have included
Registrable Securities in the registration the right to include additional
Registrable Securities pursuant to the terms and limitations set forth herein in
the same proportion used above in determining the underwriter limitation.

 

5

 

 

(d) Liquidated Damages. If a Registration Event occurs, then the Company will
make payments to each Holder of Registrable Securities (other than the
stockholders of CCI), as partial liquidated damages to such Holder by reason of
the Registration Event, a cash sum equal to one percent (1%) of the aggregate
purchase price paid by such Holder pursuant to the Bridge Purchase Agreement or
PIPE Subscription Agreement, as applicable, with respect to such Holder’s
Registrable Securities which are affected by such Registration Event, for each
full thirty (30) days during which such Registration Event continues to affect
such Registrable Securities (which shall be pro-rated for any period less than
30 days). For the sake of clarity, the partial liquidated damages contemplated
by this Section 3(d) shall not be payable in respect of any of the Registrable
Securities identified in clauses (d), (e) and (f) of the definition of
Registrable Securities. Notwithstanding the foregoing, the maximum amount of
liquidated damages that may be paid by the Company pursuant to this Section 3(d)
shall be an amount equal to five percent (5%) of the aggregate purchase price
paid by all Holders pursuant to the Bridge Purchase Agreement or PIPE
Subscription Agreement with respect to the Registrable Securities that are
affected by all Registration Events in the aggregate. Each payment of liquidated
damages pursuant to this Section 3(d) shall be due and payable in arrears within
ten (10) days after the end of each full 30-day period of the Registration
Default Period until the termination of the Registration Default Period and
within ten (10) days after such termination. Such payments shall constitute the
Holder’s exclusive remedy for any Registration Event. The Registration Default
Period shall terminate upon the earlier of such time as the Registrable
Securities that are affected by the Registration Event cease to be Registrable
Securities or (i) the filing of the Registration Statement in the case of clause
(a) of the definition of Registration Event, (ii) the SEC Effective Date in the
case of clause (b) of the definition of Registration Event, (iii) the ability of
the Holders to effect sales pursuant to the Registration Statement in the case
of clause (c) of the definition of Registration Event, and (iv) the listing or
inclusion and/or trading of the Common Stock on an Approved Market, as the case
may be, in the case of clause (d) of the definition of Registration Event. The
amounts payable as liquidated damages pursuant to this Section 3(d) shall be
payable in lawful money of the United States. Notwithstanding the foregoing, the
Company will not be liable for the payment of liquidated damages described in
this Section 3(d) for any delay in registration of Registrable Securities that
would otherwise be includable in the Registration Statement pursuant to Rule 415
solely as a result of a comment received by the Commission requiring a limit on
the number of Registrable Securities included in such Registration Statement in
order for such Registration Statement to be able to avail itself of Rule 415. In
the event of any such delay, the Company will use its commercially reasonable
efforts at the first opportunity that is permitted by the Commission to register
for resale the Registrable Securities that have been cut back from being
registered pursuant to Rule 415 only with respect to that portion of the
Holders’ Registrable Securities that are then Registrable Securities.

 

(e) Notwithstanding the provisions of Section 3(d) above, if (i) the Commission
does not declare the Registration Statement effective on or before the
Registration Effectiveness Date, or (ii) the Commission allows the Registration
Statement to be declared effective at any time before or after the Registration
Effectiveness Date, subject to the withdrawal of certain Registrable Securities
from the Registration Statement, and the reason for (i) or (ii) is the
Commission’s determination that (x) the offering of any of the Registrable
Securities constitutes a primary offering of securities by the Company, (y) Rule
415 may not be relied upon for the registration of the resale of any or all of
the Registrable Securities, and/or (z) a Holder of any Registrable Securities
must be named as an underwriter, the Holders understand and agree that in the
case of (ii) the Company may (notwithstanding anything to the contrary contained
herein) reduce, on a pro rata basis, the total number of Registrable Securities
to be registered on behalf of each such Holder, and in the case of (i) or (ii)
the Holder shall not be entitled to partial liquidated damages with respect to
the Registrable Securities not registered for the reason set forth in (a) or so
reduced on a pro rata basis as set forth in (i).

 

4. Registration Procedures. The Company will keep each Holder reasonably advised
as to the filing and effectiveness of the Registration Statement. At its expense
with respect to the Registration Statement, the Company will:

 

(a) prepare and file with the Commission with respect to the Registrable
Securities, a Registration Statement in accordance with Section 3(a)hereof, and
use its commercially reasonable efforts to cause such Registration Statement to
become effective and to remain effective for the Effectiveness Period;

 

(b) if the Registration Statement is subject to review by the Commission,
promptly respond to all comments and diligently pursue resolution of any
comments to the satisfaction of the Commission;

 

(c) prepare and file with the Commission such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective during the Effectiveness Period;

 

(d) furnish, without charge, to each Holder of Registrable Securities covered by
such Registration Statement (i) a reasonable number of copies of such
Registration Statement (including any exhibits thereto other than exhibits
incorporated by reference), each amendment and supplement thereto as such Holder
may reasonably request, (ii) such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may reasonably require to
consummate the disposition of the Registrable Securities owned by such Holder,
but only during the Effectiveness Period;

 

6

 

 

(e) use its commercially reasonable efforts to register or qualify such
registration under such other applicable securities laws of such jurisdictions
within the United States as any Holder of Registrable Securities covered by such
Registration Statement reasonably requests and as may be necessary for the
marketability of the Registrable Securities (such request to be made by the time
the applicable Registration Statement is deemed effective by the Commission) and
do any and all other acts and things necessary to enable such Holder to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Holder; provided, that the Company shall not be required to (i)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph, (ii) subject itself to
taxation in any such jurisdiction, or (iii) consent to general service of
process in any such jurisdiction.

 

(f) as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities, the disposition of which requires delivery of
a prospectus relating thereto under the Securities Act, of the happening of any
event, which comes to the Company’s attention, that will after the occurrence of
such event cause the prospectus included in such Registration Statement, if not
amended or supplemented, to contain an untrue statement of a material fact or an
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading and the Company shall promptly
thereafter prepare and furnish to such Holder a supplement or amendment to such
prospectus (or prepare and file appropriate reports under the Exchange Act) so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus shall not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading, unless suspension of the use of such
prospectus otherwise is authorized herein or in the event of a Blackout Period,
in which case no supplement or amendment need be furnished (or Exchange Act
filing made) until the termination of such suspension or Blackout Period;

 

(g) comply, and continue to comply during the Effectiveness Period, in all
material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by such Registration Statement;

 

(h) as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities being offered or sold pursuant to the
Registration Statement of the issuance by the Commission of any stop order or
other suspension of effectiveness of the Registration Statement;

 

(i) use its commercially reasonable efforts to cause all the Registrable
Securities covered by the Registration Statement to be quoted on the OTC Markets
Group or such other principal securities market on which securities of the same
class or series issued by the Company are then listed or traded;

 

(j) provide a transfer agent and registrar, which may be a single entity, for
the shares of Common Stock at all times;

 

(k) cooperate with the Holders of Registrable Securities being offered pursuant
to the Registration Statement to issue and deliver, or cause its transfer agent
to issue and deliver, certificates representing Registrable Securities to be
offered pursuant to the Registration Statement within a reasonable time after
the delivery of certificates representing the Registrable Securities to the
transfer agent or the Company, as applicable, and enable such certificates to be
in such denominations or amounts as the Holders may reasonably request and
registered in such names as the Holders may request;

 

(l) during the Effectiveness Period, refrain from bidding for or purchasing any
Common Stock or any right to purchase Common Stock or attempting to induce any
person to purchase any such security or right if such bid, purchase or attempt
would in any way limit the right of the Holders to sell Registrable Securities
by reason of the limitations set forth in Regulation M of the Exchange Act; and

 

(m) take all other reasonable actions necessary to expedite and facilitate the
disposition by the Holders of the Registrable Securities pursuant to the
Registration Statement during the term of this Agreement.

 

7

 

 

5. Obligations of the Holders.

 

(a) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4(f) hereof or of the
commencement of a Blackout Period, such Holder shall discontinue the disposition
of Registrable Securities included in the Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 4(f) hereof or notice of the end of the Blackout Period,
and, if so directed by the Company, such Holder shall deliver to the Company (at
the Company’s expense) all copies (including, without limitation, any and all
drafts), other than permanent file copies, then in such Holder’s possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice.

 

(b) The holders of the Registrable Securities shall provide such information as
may reasonably be requested by the Company, or the managing underwriter, if any,
in connection with the preparation of any registration statement, including
amendments and supplements thereto, in order to effect the registration of any
Registrable Securities under the Securities Act pursuant to Section 3(a) and/or
3(a)3(b) of this Agreement and in connection with the Company’s obligation to
comply with federal and applicable state securities laws, including a completed
questionnaire in the form attached to this Agreement as Annex A (a “Selling
Securityholder Questionnaire”) or any update thereto not later than three (3)
Business Days following a request therefore from the Company.

 

(c) Each Holder, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of any Registration Statement hereunder, unless
such Holder has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

 

6. Registration Expenses. The Company shall pay all expenses in connection with
any registration obligation provided herein, including, without limitation, all
registration, filing, stock exchange fees, printing expenses, all fees and
expenses of complying with applicable securities laws, and the fees and
disbursements of counsel for the Company and of its independent accountants;
provided, that, in any underwritten registration, the Company shall have no
obligation to pay any underwriting discounts, selling commissions or transfer
taxes attributable to the Registrable Securities being sold by the Holders
thereof, which underwriting discounts, selling commissions and transfer taxes
shall be borne by such Holders. Additionally, in an underwritten offering, all
selling stockholders and the Company shall bear the expenses of the underwriter
pro rata in proportion to the respective amount of shares each is selling in
such offering. Except as provided in this Section 6 and Section 8 of this
Agreement, the Company shall not be responsible for the expenses of any attorney
or other advisor employed by a Holder.

 

7. Assignment of Rights. No Holder may assign its rights under this Agreement to
any party without the prior written consent of the Company; provided, however,
that any Holder may assign its rights under this Agreement without such consent
to a Permitted Assignee as long as (a) such transfer or assignment is effected
in accordance with applicable securities laws; (b) such transferee or assignee
agrees in writing to become bound by and subject to the terms of this Agreement;
and (c) such Holder notifies the Company in writing of such transfer or
assignment, stating the name and address of the transferee or assignee and
identifying the Registrable Securities with respect to which such rights are
being transferred or assigned. The Company may assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other
party hereto.

 

8

 

 

8. Indemnification.

 

(a) In the event of the offer and sale of Registrable Securities under the
Securities Act, the Company shall, and hereby does, indemnify and hold harmless,
to the fullest extent permitted by law, each Holder, its directors, officers,
partners, and each other person, if any, who controls or is under common control
with such Holder within the meaning of Section 15 of the Securities Act, against
any losses, claims, damages or liabilities, joint or several, and expenses to
which the Holder or any such director, officer, partner or controlling person
may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages, liabilities or expenses (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon any untrue statement of any material fact contained in any registration
statement prepared and filed by the Company under which Registrable Securities
were registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or any omission to state therein a material fact required to
be stated or necessary to make the statements therein in light of the
circumstances in which they were made not misleading, and the Company shall
reimburse the Holder, and each such director, officer, partner and controlling
person for any legal or any other expenses reasonably incurred by them in
connection with investigating, defending or settling any such loss, claim,
damage, liability, action or proceeding; provided, however, that such indemnity
agreement found in this Section 8(a) shall in no event exceed the net proceeds
from the Secured Note Offering, the Unsecured Note Offering and the PIPE
received by Content Checked and the Company, respectively; and provided further,
that the Company shall not be liable in any such case (i) to the extent that any
such loss, claim, damage, liability (or action or proceeding in respect thereof)
or expense arises out of or is based upon (a) an untrue statement in or omission
from such registration statement, any such preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement in reliance upon and in
conformity with written information furnished to the Company for use in the
preparation thereof or (b) the failure of a Holder to comply with the covenants
and agreements contained in Section 5 hereof respecting the sale of Registrable
Securities; or (ii) if the person asserting any such loss, claim, damage,
liability (or action or proceeding in respect thereof) who purchased the
Registrable Securities that are the subject thereof did not receive a copy of an
amended preliminary prospectus or the final prospectus (or the final prospectus
as amended or supplemented) at or prior to the written confirmation of the sale
of such Registrable Securities to such person because of the failure of such
Holder to so provide such amended preliminary or final prospectus and the untrue
statement or omission of a material fact made in such preliminary prospectus was
corrected in the amended preliminary or final prospectus (or the final
prospectus as amended or supplemented). Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Holders, or any such director, officer, partner or controlling person and shall
survive the transfer of such shares by the Holder.

 

(b) As a condition to including Registrable Securities in any registration
statement filed pursuant to this Agreement, each Holder agrees to be bound by
the terms of this Section 8 and to indemnify and hold harmless, to the fullest
extent permitted by law, the Company, each of its directors, officers, partners,
legal counsel and accountants and each underwriter, if any, and each other
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which the Company or any such director or officer or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement of a material fact or any omission of a material fact required
to be stated in any registration statement, any preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement thereto or necessary to
make the statements therein not misleading, to the extent that such untrue
statement or omission is included or omitted in reliance upon and in conformity
with written information furnished by the Holder for use in the preparation
thereof, and such Holder shall reimburse the Company, and such Holders,
directors, officers, partners, legal counsel and accountants, persons,
underwriters, or control persons, each such director, officer, and controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating, defending, or settling any such loss, claim, damage,
liability, action, or proceeding; provided, however, that indemnity obligation
contained in this Section 8(b) shall in no event exceed the amount of the net
proceeds received by such Holder as a result of the sale of such Holder’s
Registrable Securities pursuant to such registration statement, except in the
case of fraud or willful misconduct. Such indemnity shall remain in full force
and effect, regardless of any investigation made by or on behalf of the Company
or any such director, officer or controlling person and shall survive the
transfer by any Holder of such shares.

 

(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action or proceeding involving a claim referred to in this Section 8
(including any governmental action), such indemnified party shall, if a claim in
respect thereof is to be made against an indemnifying party, give written notice
to the indemnifying party of the commencement of such action; provided, that the
failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Section, except to
the extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
unless in the reasonable judgment of counsel to such indemnified party a
conflict of interest between such indemnified and indemnifying parties may exist
or the indemnified party may have defenses not available to the indemnifying
party in respect of such claim, the indemnifying party shall be entitled to
participate in and to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof, unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation. Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent. No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or litigation.
Notwithstanding anything to the contrary set forth herein, and without limiting
any of the rights set forth above, in any event any party shall have the right
to retain, at its own expense, counsel with respect to the defense of a claim.
Each indemnified party shall furnish such information regarding itself or the
claim in question as an indemnifying party may reasonably request in writing and
as shall be reasonably required in connection with defense of such claim and
litigation resulting therefrom.

 

9

 

 

(d) If an indemnifying party does or is not permitted to assume the defense of
an action pursuant to Sections 8(c) or in the case of the expense reimbursement
obligation set forth in Sections 8(a) and 8(b), the indemnification required by
Sections 8(a) and 8(b) shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as and when bills are
received or expenses, losses, damages, or liabilities are incurred.

 

(e) If the indemnification provided for in Section 8(a) or 8(b) is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense (i) in such proportion
as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, then in such
proportion as is appropriate to reflect not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.

 

(f) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.

 

(g) Other Indemnification. Indemnification similar to that specified in this
Section (with appropriate modifications) shall be given by the Company and each
Holder of Registrable Securities with respect to any required registration or
other qualification of securities under any federal or state law or regulation
or governmental authority other than the Securities Act.

 

9. Rule 144. The Company shall file with the Commission “Form 10 information”
(as defined in Rule 144(i)(3) under the Securities Act) reflecting its status as
an entity that is no longer an issuer described in Rule 144(i)(1)(i) promptly
following the closing of the Merger. For a period extending from the date that
is twelve (12) months after the filing of such Form 10 information until at
least twelve (12) months following the Effective Date, the Company shall (a)
cause itself to be subject to the reporting requirements of Section 13 or 15(d)
of the Exchange Act and (b) use its commercially reasonable efforts to timely
file all reports required to be filed by the Company during such period under
the Exchange Act and the rules and regulations adopted by the Commission
thereunder.

 

10. Independent Nature of Each Purchaser’s Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and each Purchaser shall not be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein and no action taken by
any Purchaser pursuant hereto, shall be deemed to constitute such Purchasers as
a partnership, an association, a joint venture, or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. Each Purchaser shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.

 

10

 

 

11. Miscellaneous.

 

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the United States of America and the State of New
York, both substantive and remedial, without regard to New York conflicts of law
principles. Any judicial proceeding brought against either of the parties to
this Agreement or any dispute arising out of this Agreement or any matter
related hereto shall be brought in the courts of the State of New York, New York
County, or in the United States District Court for the Southern District of New
York and, by its execution and delivery of this Agreement, each party to this
Agreement accepts the jurisdiction of such courts. The foregoing consent to
jurisdiction shall not be deemed to confer rights on any person other than the
parties to this Agreement.

 

(b) Remedies. In the event of a breach by the Company or by a Holder of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, shall be
entitled to specific performance of its rights under this Agreement. The Company
and each Holder agree that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall not assert
or shall waive the defense that a remedy at law would be adequate.

 

(c) Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
Permitted Assignees, executors and administrators of the parties hereto.

 

(d) No Inconsistent Agreements. The Company has not entered, as of the date
hereof, and shall not enter, on or after the date of this Agreement, into any
agreement with respect to its securities that would have the effect of impairing
the rights granted to the Holders in this Agreement or otherwise conflicts with
the provisions hereof.

 

(e) Entire Agreement. This Agreement and the documents, instruments and other
agreements specifically referred to herein or delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof.

 

(f) Notices, etc. All notices or other communications which are required or
permitted under this Agreement shall be in writing and sufficient if transmitted
by hand delivery, by facsimile transmission, by registered or certified mail,
postage pre-paid, by electronic mail, or by nationally recognized overnight
carrier, to the persons at the addresses set forth below (or at such other
address as may be provided hereunder), and shall be deemed to have been
delivered (i) if transmitted by hand delivery, as of the date delivered, (ii) if
transmitted by facsimile or electronic mail, as of the date so transmitted with
an automated confirmation of delivery, (iii) if transmitted by nationally
recognized overnight carrier, as of the Business Day following the date of
delivery to the carrier, and (iv) if transmitted by registered or certified
mail, postage pre-paid, on the third Business Day following posting with the
U.S. Postal Service:

 

If to the Company, to:

 

Content Checked Holdings, Inc.

56-26 Chongshan Middle Rd, 1-5-1, Huanggu

Shenyang, Liaoning, China, 110031

Attention: Yan Wang, President & CEO

Facsimile: _______________

E-mail Address: _______________

 

11

 

 

with copy to:

 

Foley Shechter LLP

65 Route 4 East

River Edge, New Jersey 07661

Attn: Jonathan Shechter

Facsimile Number: (917) 688-4092

Telephone Number: (917) 688-4099

E-mail Address: js@foleyshechter.com

 

if to a Purchaser, to:

 

such Purchaser at the address set forth on the signature page hereto;

 

or at such other address as any party shall have furnished to the other parties
in writing.

 

(g) Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Holder, upon any breach or default of the Company under
this Agreement, shall impair any such right, power or remedy of such Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereunder occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Holder of any
breach or default under this Agreement, or any waiver on the part of any Holder
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, or by law or otherwise afforded to any
holder, shall be cumulative and not alternative.

 

(h) Counterparts. This Agreement may be executed in any number of counterparts,
and with respect to any Purchaser, by execution of a Signature Page to this
Agreement, the Secured Bridge Purchase Agreement, the Unsecured Bridge Purchase
Agreement or the Omnibus Signature Page to the PIPE Subscription Agreement, each
of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument. In the
event that any signature is delivered by facsimile transmission or by e-mail,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile signature page were an original thereof.

 

(i) Severability. In the case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

(j) Amendments. Except as otherwise provided herein, the provisions of this
Agreement may be amended at any time and from time to time, and particular
provisions of this Agreement may be waived, with and only with an agreement or
consent in writing signed by the Company and the Majority Holders. The
Purchasers acknowledge that by the operation of this Section, the Majority
Holders may have the right and power to diminish or eliminate all rights of the
Purchasers under this Agreement.

 

[Signature Page Follows]

 

12

 

 

This Registration Rights Agreement is hereby executed as of the date first above
written.

 

  THE COMPANY:      

CONTENT CHECKED HOLDINGS, INC.



        By: /s/ Kristian Finstad   Name: Kristian Finstad   Title: Chief
Executive Officer

 

  PURCHASERS:       See Omnibus Signature Page to the PIPE Subscription
Agreement       SECURED BRIDGE NOTES PURCHASERS:      

BUYSIDE EQUITY PARTNERS, LLC



        By: /s/ Jeffrey L. Horn   Name: Jeffrey L. Horn   Title: Managing Member

 

13

 

 

Annex A

 

CONTENT CHECKED HOLDINGS, INC.

 

Selling Securityholder Notice and Questionnaire

 

The undersigned beneficial owner of Registrable Securities of Content Checked
Holdings, Inc. (f/k/a Vesta International Corp.), a Nevada corporation (the
“Company”), understands that the Company has filed or intends to file with the
U.S. Securities and Exchange Commission a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended, of the Registrable Securities, in accordance
with the terms of the Registration Rights Agreement (the “Registration Rights
Agreement”) to which this document is annexed. A copy of the Registration Rights
Agreement is available from the Company upon request at the address set forth
below. All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Registration Rights Agreement.

 

Certain legal consequences arise from being named as a selling security holder
in the Registration Statement and the related prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling security holder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by the
Selling Securityholder in the Registration Statement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1. Name:

 



  (a) Full Legal Name of Selling Securityholder:
____________________________________            

 



  (b) Full Legal Name of Holder of Record (if not the same as (a) above) through
which Registrable Securities are held:                



 



  (c) Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by this questionnaire):                  



 

14

 

 

2. Address for Notices to Selling Securityholder:

 

     

 

Telephone:   Fax: Email:   Contact Person:  

 

3. Broker-Dealer Status:

 





(a) Are you a broker-dealer?

 

Yes [  ]           No [  ]

 



(b) If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

Yes [  ]           No [  ]

 



Note: If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.



(c) Are you an affiliate of a broker-dealer?

 

Yes [  ]           No [  ]

 



(d) If you are an affiliate of a broker-dealer, do you certify that you
purchased the Registrable Securities in the ordinary course of business, and at
the time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?



 

Yes [  ]           No [  ]

 



Note: If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder:

 

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company.

 



  (a) Type and Amount of securities (including any Registrable Securities)
beneficially owned 2 by the

 

 



 

2Beneficially Owned: A “beneficial owner” of a security includes any person who,
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise has or shares (i) voting power, including the power to
direct the voting of such security, or (ii) investment power, including the
power to dispose of, or direct the disposition of, such security. In addition, a
person is deemed to have “beneficial ownership” of a security of which such
person has the right to acquire beneficial ownership at any time within 60 days,
including, but not limited to, any right to acquire such security: (i) through
the exercise of any option, warrant or right, (ii) through the conversion of any
security or (iii) pursuant to the power to revoke, or the automatic termination
of, a trust, discretionary account or similar arrangement.

 

It is possible that a security may have more than one “beneficial owner,” such
as a trust, with two co-trustees sharing voting power, and the settlor or
another third party having investment power, in which case each of the three
would be the “beneficial owner” of the securities in the trust. The power to
vote or direct the voting, or to invest or dispose of, or direct the investment
or disposition of, a security may be indirect and arise from legal, economic,
contractual or other rights, and the determination of beneficial ownership
depends upon who ultimately possesses or shares the power to direct the voting
or the disposition of the security.

 

 

 

 

Selling Securityholder:

 

               

 

5. Relationships with the Company:

 

Except as set forth below, neither the undersigned nor (if you are a natural
person) any member of your immediate family, nor (if you are not a natural
person) any of your affiliates 3, officers, directors or principal equity
holders (owners of 5% of more of the equity securities of the undersigned) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

 

State any exceptions here:

 

               

 

[Signature page follows]

 



 

The final determination of the existence of beneficial ownership depends upon
the facts of each case. You may, if you believe the facts warrant it, disclaim
beneficial ownership of securities that might otherwise be considered
“beneficially owned” by you.

 

3 Affiliate: An “affiliate” is a company or person that directly, or indirectly
through one or more intermediaries, controls you, or is controlled by you, or is
under common control with you.

 

 

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time prior to the effectiveness of the Registration Statement or
while the Registration Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Selling Securityholder Notice and Questionnaire to be executed and delivered
either in person or by its duly authorized agent.

 

BENEFICIAL OWNER (individual)   BENEFICIAL OWNER (entity)             Signature
  Name of Entity             Print Name   Signature                 Print Name:
  Signature (if Joint Tenants or Tenants in Common)           Title:          
Dated:        

 

PLEASE E-MAIL OR FAX A COPY OF THE COMPLETED AND EXECUTED QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY MAIL, TO:

 

Foley Shechter LLP

65 Route 4 East

River Edge, New Jersey 07661

Attention: Jonathan R. Shechter

Facsimile: (917) 688-4092

E-mail Address: js@foleyshechter.com

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE AT YOUR FIRST
OPPORTUNITY.

 

 

 

